ODOM, Justice.
The defendant was convicted of manslaughter and sentenced to serve two years at hard labor in the State Penitentiary. He appealed.
There is only one bill of exception in the record. After conviction and before sentence, the defendant filed a motion for a new trial on the sole ground that “The verdict rendered herein is contrary to the law and evidence tendered on the trial of the said cause”. The motion was overruled by the judge, who stated in his per *1033curiam that the evidence “fully justified the verdict”.
A bill of exception reserved to the overruling of a motion for a new trial on the sole ground that the verdict of the jury was contrary to the law and the evidence presents nothing for review. If any question can be settled by jurisprudence, this one is settled. Citation of the numerous cases so holding — or of any of them— would be a waste of space in the books.
The verdict and sentence are affirmed.